 


110 HR 6290 IH: Lewis and Clark Mount Hood Wilderness Act of 2008
U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6290 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2008 
Mr. Blumenauer (for himself, Mr. DeFazio, Ms. Hooley, and Mr. Wu) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To designate certain land in the State of Oregon as wilderness, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Lewis and Clark Mount Hood Wilderness Act of 2008.  
(b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Title I—Protected areas 
Subtitle A—Designation of wilderness areas 
Sec. 101. Designation of Lewis and Clark Mount Hood wilderness areas. 
Sec. 102. Richard L. Kohnstamm Memorial Area. 
Sec. 103. Potential wilderness area; additions to wilderness areas. 
Sec. 104. Maps and legal descriptions. 
Sec. 105. Administration. 
Sec. 106. Buffer zones. 
Sec. 107. Fish and wildlife. 
Sec. 108. Fire, insects, and diseases. 
Sec. 109. Withdrawal. 
Subtitle B—Designation of streams for wild and scenic river protection in the Mount Hood area 
Sec. 111. Wild and Scenic River designations, Mount Hood National Forest. 
Sec. 112. Protection for Hood River, Oregon. 
Subtitle C—Mount Hood National Recreation Area 
Sec. 121. Mount Hood National Recreation Area. 
Subtitle D—Protections for Crystal Springs, Upper Big Bottom, and Cultus Creek 
Sec. 131. Crystal Springs Watershed Special Resources Management Unit. 
Sec. 132. Protections for Upper Big Bottom and Cultus Creek. 
Title II—Land exchanges 
Subtitle A—Cooper Spur-Government Camp land exchange 
Sec. 201. Definitions. 
Sec. 202. Cooper Spur-Government Camp land exchange. 
Subtitle B—Port of Cascade Locks land exchange 
Sec. 211. Definitions. 
Sec. 212. Land exchange, Port of Cascade Locks-Pacific Crest National Scenic Trail. 
Subtitle C—Hunchback Mountain land exchange and boundary adjustment 
Sec. 221. Definitions. 
Sec. 222. Hunchback Mountain land exchange. 
Sec. 223. Boundary adjustment. 
Subtitle D—Conditions on development of Federal land 
Sec. 231. Improved natural disaster preparedness. 
Title III—Tribal provisions; planning and studies 
Sec. 301. Transportation plan. 
Sec. 302. Mount Hood National Forest stewardship strategy. 
Sec. 303. Local and tribal relationships. 
Sec. 304. Recreational uses.   
2.DefinitionsIn this Act: 
(1)SecretaryThe term Secretary means the Secretary of Agriculture.  
(2)StateThe term State means the State of Oregon.  
IProtected areas 
ADesignation of wilderness areas 
101.Designation of Lewis and Clark Mount Hood wilderness areasIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State of Oregon are designated as wilderness areas and as components of the National Wilderness Preservation System: 
(1)Badger creek wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 8,136 acres, as generally depicted on the maps entitled Badger Creek Wilderness—Badger Creek Additions, Badger Creek Wilderness—Bonney Butte, and Badger Creek Wilderness—Boulder Lake, all dated April 2008, which is incorporated in, and considered to be a part of, the Badger Creek Wilderness, as designated by section 3(3) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273).  
(2)Bull of the woods wilderness additionCertain Federal land managed by the Forest Service, comprising approximately 10,183 acres, as generally depicted on the map entitled Bull of the Woods Wilderness—Bull of the Woods Additions and dated April 2008, which is incorporated in, and considered to be a part of, the Bull of the Woods Wilderness, as designated by section 3(4) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273).  
(3)Clackamas wildernessCertain Federal land managed by the Forest Service, comprising approximately 9,470 acres, as generally depicted on the maps entitled Clackamas Wilderness—Big Bottom, Clackamas Wilderness—Clackamas Canyon, Clackamas Wilderness—Memaloose Lake, Clackamas Wilderness—Sisi Butte, and Clackamas Wilderness—South Fork Clackamas, all dated April 2008, which shall be known as the Clackamas Wilderness.  
(4)Mark O. Hatfield wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 25,963 acres, as generally depicted on the maps entitled Mark O. Hatfield Wilderness—Gorge Face and Mark O. Hatfield Wilderness—Larch Mountain, all dated April 2008, which is incorporated in, and considered to be a part of, the Mark O. Hatfield Wilderness, as designated by section 3(1) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273).  
(5)Mount Hood wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 21,940 acres, as generally depicted on the maps entitled Mount Hood Wilderness—Barlow Butte, Mount Hood Wilderness-Bluegrass Ridge, Mount Hood Wilderness—Elk Cove/Mazama, Mount Hood Wilderness—Richard L. Kohnstamm Memorial Area, Mount Hood Wilderness—Sand Canyon, Mount Hood Wilderness—Sandy Additions, Mount Hood Wilderness—Twin Lakes, and Mount Hood Wilderness—White River, all dated April 2008, and the map entitled Mount Hood Wilderness—Cloud Cap, dated April 2008, which is incorporated in, and considered to be a part of, the Mount Hood Wilderness, as designated under section 3(a) of the Wilderness Act (16 U.S.C. 1132(a)) and enlarged by section 3(d) of the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; 92 Stat. 43).  
(6)Salmon-huckleberry wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 53,841 acres, as generally depicted on the maps entitled Salmon-Huckleberry Wilderness—Alder Creek Additions, Salmon-Huckleberry Wilderness—Eagle Creek Addition, Salmon-Huckleberry Wilderness—Hunchback Mountain, Salmon-Huckleberry Wilderness—Inch Creek, Salmon-Huckleberry Wilderness—Mirror Lake, Salmon-Huckleberry Wilderness-Roaring River, Salmon-Huckleberry Wilderness-Salmon River Keyhole, and Salmon-Huckleberry Wilderness—Salmon River Meadows, all dated April 2008, which is incorporated in, and considered to be a part of, the Salmon-Huckleberry Wilderness, as designated by section 3(2) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273).  
(7)Lower white river wildernessCertain Federal land managed by the Forest Service and Bureau of Land Management, comprising approximately 2,870 acres, as generally depicted on the map entitled Lower White River Wilderness—Lower White River and dated April 2008, which shall be known as the Lower White River Wilderness.  
102.Richard L. Kohnstamm Memorial AreaCertain Federal land managed by the Forest Service, as generally depicted on the map entitled Mount Hood Wilderness—Richard L. Kohnstamm Memorial Area and dated April 2008, is designated as the Richard L. Kohnstamm Memorial Area.  
103.Potential wilderness area; additions to wilderness areas 
(a)Roaring river potential wilderness area 
(1)In generalIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal land managed by the Forest Service, comprising approximately 900 acres identified as Potential Wilderness on the map entitled Salmon-Huckleberry Additions: Roaring River Wilderness, dated April 2008, is designated as a potential wilderness area.  
(2)ManagementThe potential wilderness area designated by paragraph (1) shall be managed in accordance with section 4 of the Wilderness Act (16 U.S.C. 1133).  
(3)Designation as wildernessOn the date on which the Secretary publishes in the Federal Register notice that the conditions in the potential wilderness area designated by paragraph (1) are compatible with the Wilderness Act (16 U.S.C. 1131 et seq.), the potential wilderness shall be— 
(A)designated as wilderness and as a component of the National Wilderness Preservation System; and  
(B)incorporated into the Roaring River Wilderness designated by section 101(6).  
(b)Addition to the Mount Hood WildernessOn completion of the land exchange under section 202, certain Federal land managed by the Forest Service, comprising approximately 1,710 acres, as generally depicted on the map entitled Mount Hood Wilderness—Tilly Jane, dated April 2008, shall be incorporated in, and considered to be a part of, the Mount Hood Wilderness, as designated under section 3(a) of the Wilderness Act (16 U.S.C. 1132(a)) and enlarged by section 3(d) of the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; 92 Stat. 43) and section 101(5).  
(c)Addition to the Salmon-Huckleberry WildernessOn acquisition by the United States, the approximately 160 acres of land identified as Land to be acquired by USFS on the map entitled Hunchback Mountain Land Exchange, Clackamas County, dated June 2006, shall be incorporated in, and considered to be a part of, the Salmon-Huckleberry Wilderness, as designated by section 3(2) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273) and enlarged by section 101(7).  
104.Maps and legal descriptions 
(a)In GeneralAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of each wilderness area and potential wilderness area designated by this title, with— 
(1)the Committee on Energy and Natural Resources of the Senate; and  
(2)the Committee on Natural Resources of the House of Representatives.  
(b)Force of LawThe maps and legal descriptions filed under subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the maps and legal descriptions.  
(c)Public AvailabilityEach map and legal description filed under subsection (a) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.  
(d)Description of landThe boundaries of the areas designated as wilderness by section 101 that are immediately adjacent to a utility right-of-way or a Federal Energy Regulatory Commission project boundary shall be 100 feet from the boundary of the right-of-way or the project boundary.  
105.Administration 
(a)In GeneralSubject to valid existing rights, each area designated as wilderness by this title shall be administered by the Secretary that has jurisdiction over the land within the wilderness, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and  
(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the land within the wilderness.  
(b)Incorporation of Acquired Land and InterestsAny land within the boundary of a wilderness area designated by this Act that is acquired by the United States shall— 
(1)become part of the wilderness area in which the land is located; and  
(2)be managed in accordance with this Act, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law.  
106.Buffer zones 
(a)In GeneralAs provided in the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–328), Congress does not intend for designation of wilderness areas in the State under this title to lead to the creation of protective perimeters or buffer zones around each wilderness area.  
(b)Activities or Uses up to BoundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area.  
107.Fish and wildlifeNothing in this Act affects the jurisdiction or responsibilities of the State with respect to fish and wildlife.  
108.Fire, insects, and diseasesAs provided in section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), within the wilderness areas designated by this Act, the Secretary that has jurisdiction over the land within the wilderness (referred to in this section as the Secretary) may take such measures as are necessary to control fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be desirable and appropriate.  
109.WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land designated as wilderness by this subtitle is withdrawn from all forms of— 
(1)entry, appropriation, or disposal under the public land laws;  
(2)location, entry, and patent under the mining laws; and  
(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.  
BDesignation of streams for wild and scenic river protection in the Mount Hood area 
111.Wild and Scenic River designations, Mount Hood National Forest 
(a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended— 
(1)by redesignating paragraph (167) (relating to the Musconetcong River, New Jersey) as paragraph (169);  
(2)by designating the undesignated paragraph relating to the White Salmon River, Washington, as paragraph (167);  
(3)by designating the undesignated paragraph relating to the Black Butte River, California, as paragraph (168); and  
(4)by adding at the end the following: 
 
(170)South Fork Clackamas RiverThe 4.2-mile segment of the South Fork Clackamas River from its confluence with the East Fork of the South Fork Clackamas to its confluence with the Clackamas River, to be administered by the Secretary of Agriculture as a wild river.  
(171)Eagle CreekThe 8.3-mile segment of Eagle Creek from its headwaters to the Mount Hood National Forest boundary, to be administered by the Secretary of Agriculture as a wild river.  
(172)Middle Fork Hood RiverThe 3.7-mile segment of the Middle Fork Hood River from the confluence of Clear and Coe Branches to the north section line of section 11, township 1 south, range 9 east, to be administered by the Secretary of Agriculture as a scenic river.  
(173)South Fork Roaring RiverThe 4.6-mile segment of the South Fork Roaring River from its headwaters to its confluence with Roaring River, to be administered by the Secretary of Agriculture as a wild river.  
(174)Zig Zag RiverThe 4.3-mile segment of the Zig Zag River from its headwaters to the Mount Hood Wilderness boundary, to be administered by the Secretary of Agriculture as a wild river.  
(175)Fifteenmile Creek 
(A)In generalThe 11.1-mile segment of Fifteenmile Creek from its source at Senecal Spring to the southern edge of the northwest quarter of the northwest quarter of section 20, township 2 south, range 12 east, to be administered by the Secretary of Agriculture in the following classes: 
(i)The 2.6-mile segment from its source at Senecal Spring to the Badger Creek Wilderness boundary, as a wild river.  
(ii)The 0.4-mile segment from the Badger Creek Wilderness boundary to the point 0.4 miles downstream, as a scenic river.  
(iii)The 7.9-mile segment from the point 0.4 miles downstream of the Badger Creek Wilderness boundary to the western edge of section 20, township 2 south, range 12 east as a wild river.  
(iv)The 0.2-mile segment from the western edge of section 20, township 2 south, range 12 east, to the southern edge of the northwest quarter of the northwest quarter of section 20, township 2 south, range 12 east as a scenic river.  
(B)InclusionsNotwithstanding section 3(b), the lateral boundaries of both the wild river area and the scenic river area along Fifteenmile Creek shall include an average of not more than 640 acres per mile measured from the ordinary high water mark on both sides of the river.  
(176)East Fork Hood RiverThe 13.5-mile segment of the East Fork Hood River from Oregon State Highway 35 to the Mount Hood National Forest boundary, to be administered by the Secretary of Agriculture as a recreational river.  
(177)Collawash RiverThe 17.8-mile segment of the Collawash River from the headwaters of the East Fork Collawash to the confluence of the mainstream of the Collawash River with the Clackamas River, to be administered by the Secretary of Agriculture in the following classes: 
(A)The 11.0-mile segment from the headwaters of the East Fork Collawash River to Buckeye Creek, as a scenic river.  
(B)The 6.8-mile segment from Buckeye Creek to the Clackamas River, as a recreational river.  
(178)Fish CreekThe 13.5-mile segment of Fish Creek from its headwaters to the confluence with the Clackamas River, to be administered by the Secretary of Agriculture as a recreational river. .  
(b)EffectThe amendments made by subsection (a) do not affect valid existing water rights.  
112.Protection for Hood River, OregonSection 13(a)(4) of the Columbia River Gorge National Scenic Area Act (16 U.S.C. 544k(a)(4)) is amended by striking for a period not to exceed twenty years from the date of enactment of this Act,.  
CMount Hood National Recreation Area 
121.Mount Hood National Recreation Area 
(a)DesignationTo provide for the protection, preservation, and enhancement of recreational, ecological, scenic, cultural, watershed, and fish and wildlife values, there is established the Mount Hood National Recreation Area within the Mount Hood National Forest.  
(b)BoundaryThe Mount Hood National Recreation Area shall consist of certain Federal land managed by the Forest Service and Bureau of Land Management, comprising approximately 34,550 acres, as generally depicted on the maps entitled National Recreation Areas—Mount Hood NRA, “National Recreation Areas—Fifteenmile Creek NRA”, and National Recreation Areas—Shellrock Mountain, all dated April 2008.  
(c)Map and legal description 
(1)Submission of legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the Mount Hood National Recreation Area with— 
(A)the Committee on Energy and Natural Resources of the Senate; and  
(B)the Committee on Natural Resources of the House of Representatives.  
(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the map and the legal description.  
(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.  
(d)Administration 
(1)In generalThe Secretary shall— 
(A)administer the Mount Hood National Recreation Area— 
(i)in accordance with the laws (including regulations) and rules applicable to the National Forest System; and  
(ii)consistent with the purposes described in subsection (a); and  
(B)only allow uses of the Mount Hood National Recreation Area that are consistent with the purposes described in subsection (a).  
(2)Applicable lawAny portion of a wilderness area designated by subtitle A that is located within the Mount Hood National Recreation Area shall be administered in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).  
(e)TimberThe cutting, sale, or removal of timber within the Mount Hood National Recreation Area may be permitted— 
(1)to the extent necessary to improve the health of the forest in a manner that— 
(A)maximizes the retention of large trees— 
(i)as appropriate to the forest type; and  
(ii)to the extent that the trees promote stands that are fire-resilient and healthy;  
(B)improves the habitats of threatened, endangered, or sensitive species; or  
(C)maintains or restores the composition and structure of the ecosystem by reducing the risk of uncharacteristic wildfire;  
(2)to accomplish an approved management activity in furtherance of the purposes established by this subtitle, if the cutting, sale, or removal of timber is incidental to the management activity; or  
(3)for de minimus personal or administrative use within the Mount Hood National Recreation Area, where such use will not impair the purposes established by this subtitle.  
(f)Road constructionNo new or temporary roads shall be constructed or reconstructed within the Mount Hood National Recreation Area except as necessary— 
(1)to protect the health and safety of individuals in cases of an imminent threat of flood, fire, or any other catastrophic event that, without intervention, would cause the loss of life or property;  
(2)to conduct environmental cleanup required by the United States;  
(3)to allow for the exercise of reserved or outstanding rights provided for by a statute or treaty;  
(4)to prevent irreparable resource damage by an existing road; or  
(5)to rectify a hazardous road condition.  
(g)WithdrawalSubject to valid existing rights, all Federal land within the Mount Hood National Recreation Area is withdrawn from— 
(1)all forms of entry, appropriation, or disposal under the public land laws;  
(2)location, entry, and patent under the mining laws; and  
(3)disposition under all laws relating to mineral and geothermal leasing.  
(h)Transfer of administrative jurisdiction 
(1)In generalAdministrative jurisdiction over the Federal land described in paragraph (2) is transferred from the Bureau of Land Management to the Forest Service.  
(2)Description of landThe land referred to in paragraph (1) is the approximately 130 acres of land administered by the Bureau of Land Management within or adjacent to the Mount Hood National Recreation Area that is identified as BLM Lands on the map entitled National Recreation Areas—Shellrock Mountain, dated April 2008.  
DProtections for Crystal Springs, Upper Big Bottom, and Cultus Creek 
131.Crystal Springs Watershed Special Resources Management Unit 
(a)Establishment 
(1)In generalOn completion of the land exchange under section 202, there shall be established a special resources management unit in the State consisting of certain Federal land managed by the Forest Service, as generally depicted on the map entitled Crystal Springs Watershed Special Resources Management Unit, dated June 2006 (referred to in this section as the map), to be known as the Crystal Springs Watershed Special Resources Management Unit (referred to in this section as the Management Unit).  
(2)Exclusion of Certain LandThe Management Unit does not include any National Forest System land otherwise covered by paragraph (1) that is designated as wilderness by subtitle A.  
(3)Withdrawal 
(A)In generalSubject to valid rights in existence on the date of enactment of this Act, the Federal land designated as the Management Unit is withdrawn from all forms of— 
(i)entry, appropriation, or disposal under the public land laws;  
(ii)location, entry, and patent under the mining laws; and  
(iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.  
(B)ExceptionSubparagraph (A)(i) does not apply to the parcel of land generally depicted as HES 151 on the map.  
(b)PurposesThe purposes of the Management Unit are— 
(1)to ensure the protection of the quality and quantity of the Crystal Springs watershed as a clean drinking water source for the residents of Hood River County, Oregon; and  
(2)to allow visitors to enjoy the special scenic, natural, cultural, and wildlife values of the Crystal Springs watershed.  
(c)Map and Legal Description 
(1)Submission of legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the Management Unit with— 
(A)the Committee on Energy and Natural Resources of the Senate; and  
(B)the Committee on Natural Resources of the House of Representatives.  
(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the map and legal description.  
(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.  
(d)Administration 
(1)In generalThe Secretary shall— 
(A)administer the Management Unit— 
(i)in accordance with the laws (including regulations) and rules applicable to units of the National Forest System; and  
(ii)consistent with the purposes described in subsection (b); and  
(B)only allow uses of the Management Unit that are consistent with the purposes described in subsection (b).  
(2)Fuel reduction in proximity to improvements and primary public roadsTo protect the water quality, water quantity, and scenic, cultural, natural, and wildlife values of the Management Unit, the Secretary may conduct fuel reduction and forest health management treatments to maintain and restore fire-resilient forest structures containing late successional forest structure characterized by large trees and multistoried canopies, as ecologically appropriate, on National Forest System land in the Management Unit— 
(A)in any area located not more than 400 feet from structures located on— 
(i)National Forest System land; or  
(ii)private land adjacent to National Forest System land;  
(B)in any area located not more than 400 feet from the Cooper Spur Road, the Cloud Cap Road, or the Cooper Spur Ski Area Loop Road; and  
(C)on any other National Forest System land in the Management Unit, with priority given to activities that restore previously harvested stands, including the removal of logging slash, smaller diameter material, and ladder fuels.  
(3)Prohibited activitiesSubject to valid existing rights, the following activities shall be prohibited on National Forest System land in the Management Unit: 
(A)New road construction or renovation of existing non-System roads, except as necessary to protect public health and safety.  
(B)Projects undertaken for the purpose of harvesting commercial timber (other than activities relating to the harvest of merchantable products that are byproducts of activities conducted to further the purposes described in subsection (b)).  
(C)Commercial livestock grazing.  
(D)The placement of new fuel storage tanks.  
(E)Except to the extent necessary to further the purposes described in subsection (b), the application of any toxic chemicals (other than fire retardants), including pesticides, rodenticides, or herbicides.  
(e)Forest Road Closures 
(1)In generalExcept as provided in paragraph (2), the Secretary may provide for the closure or gating to the general public of any Forest Service road within the Management Unit.  
(2)ExceptionNothing in this section requires the Secretary to close the road commonly known as Cloud Cap Road, which shall be administered in accordance with otherwise applicable law.  
(f)Private Land 
(1)EffectNothing in this section affects the use of, or access to, any private property within the area identified on the map as the Crystal Springs Zone of Contribution by— 
(A)the owners of the private property; and  
(B)guests to the private property.  
(2)CooperationThe Secretary is encouraged to work with private landowners who have agreed to cooperate with the Secretary to further the purposes of this section.  
(g)Acquisition of land 
(1)In generalThe Secretary may acquire from willing landowners any land located within the area identified on the map as the Crystal Springs Zone of Contribution.  
(2)Inclusion in management unitOn the date of acquisition, any land acquired under paragraph (1) shall be incorporated in, and be managed as part of, the Management Unit.  
132.Protections for Upper Big Bottom and Cultus Creek 
(a)In generalThe Secretary shall manage the Federal land administered by the Forest Service described in subsection (b) in a manner that preserves the natural and primitive character of the land for recreational, scenic, and scientific use.  
(b)Description of landThe Federal land referred to in subsection (a) is— 
(1)the approximately 1,580 acres, as generally depicted on the map entitled Upper Big Bottom, dated April 2008; and  
(2)the approximately 280 acres identified as Cultus Creek on the map entitled Clackamas Wilderness—South Fork Clackamas, dated April 2008.  
(c)Maps and legal descriptions 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the Federal land described in subsection (b) with— 
(A)the Committee on Energy and Natural Resources of the Senate; and  
(B)the Committee on Natural Resources of the House of Representatives.  
(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the maps and legal descriptions.  
(3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.  
(d)Use of land 
(1)In generalSubject to valid existing rights, with respect to the Federal land described in subsection (b), the Secretary shall only allow uses that are consistent with the purposes identified in subsection (a).  
(2)Prohibited usesThe following shall be prohibited on the Federal land described in subsection (b): 
(A)Permanent roads.  
(B)Commercial enterprises.  
(C)Except as necessary to meet the minimum requirements for the administration of the Federal land and to protect public health and safety— 
(i)the use of motor vehicles; or  
(ii)the establishment of temporary roads.  
(e)WithdrawalSubject to valid existing rights, the Federal land described in subsection (b) is withdrawn from— 
(1)all forms of entry, appropriation, or disposal under the public land laws;  
(2)location, entry, and patent under the mining laws; and  
(3)disposition under all laws relating to mineral and geothermal leasing.  
IILand exchanges 
ACooper Spur-Government Camp land exchange 
201.DefinitionsIn this subtitle: 
(1)CountyThe term County means Hood River County, Oregon.  
(2)Exchange mapThe term exchange map means the map entitled Cooper Spur/Government Camp Land Exchange, dated June 2006.  
(3)Federal landThe term Federal land means the approximately 120 acres of National Forest System land in the Mount Hood National Forest in Government Camp, Clackamas County, Oregon, identified as USFS Land to be Conveyed on the exchange map.  
(4)Mt. Hood MeadowsThe term Mt. Hood Meadows means the Mt. Hood Meadows Oregon, Limited Partnership.  
(5)Non-federal landThe term non-Federal land means— 
(A)the parcel of approximately 770 acres of private land at Cooper Spur identified as Land to be acquired by USFS on the exchange map; and  
(B)any buildings, furniture, fixtures, and equipment at the Inn at Cooper Spur and the Cooper Spur Ski Area covered by an appraisal described in section 202(d).  
202.Cooper Spur-Government Camp land exchange 
(a)Conveyance of landSubject to the provisions of this section, if Mt. Hood Meadows offers to convey to the United States all right, title, and interest of Mt. Hood Meadows in and to the non-Federal land, the Secretary shall convey to Mt. Hood Meadows all right, title, and interest of the United States in and to the Federal land (other than any easements reserved under subsection (g)), subject to valid existing rights.  
(b)Compliance with existing lawExcept as otherwise provided in this section, the Secretary shall carry out the land exchange under this section in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).  
(c)Conditions on acceptance 
(1)TitleAs a condition of the land exchange under this section, title to the non-Federal land to be acquired by the Secretary under this section shall be acceptable to the Secretary.  
(2)Terms and conditionsThe conveyance of the Federal land and non-Federal land shall be subject to such terms and conditions as the Secretary may require.  
(d)Appraisals 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary and Mt. Hood Meadows shall select an appraiser to conduct an appraisal of the Federal land and non-Federal land.  
(2)RequirementsAn appraisal under paragraph (1) shall be conducted in accordance with nationally recognized appraisal standards, including— 
(A)the Uniform Appraisal Standards for Federal Land Acquisitions; and  
(B)the Uniform Standards of Professional Appraisal Practice.  
(e)Surveys 
(1)In generalThe exact acreage and legal description of the Federal land and non-Federal land shall be determined by surveys approved by the Secretary.  
(2)CostsThe responsibility for the costs of any surveys conducted under paragraph (1), and any other administrative costs of carrying out the land exchange, shall be determined by the Secretary and Mt. Hood Meadows.  
(f)Deadline for completion of land exchangeIt is the intent of Congress that the land exchange under this section shall be completed not later than 16 months after the date of enactment of this Act.  
(g)Reservation of easementsAs a condition of the conveyance of the Federal land, the Secretary shall reserve— 
(1)a conservation easement to the Federal land to protect existing wetland, as identified by the Oregon Department of State Lands, that allows equivalent wetland mitigation measures to compensate for minor wetland encroachments necessary for the orderly development of the Federal land; and  
(2)a trail easement to the Federal land that allows— 
(A)nonmotorized use by the public of existing trails;  
(B)roads, utilities, and infrastructure facilities to cross the trails; and  
(C)improvement or relocation of the trails to accommodate development of the Federal land.  
BPort of Cascade Locks land exchange 
211.DefinitionsIn this subtitle: 
(1)Exchange mapThe term exchange map means the map entitled Port of Cascade Locks/Pacific Crest National Scenic Trail Land Exchange, dated June 2006.  
(2)Federal landThe term Federal land means the parcel of land consisting of approximately 10 acres of National Forest System land in the Columbia River Gorge National Scenic Area identified as USFS Land to be conveyed on the exchange map.  
(3)Non-Federal landThe term non-Federal land means the parcels of land consisting of approximately 40 acres identified as Land to be acquired by USFS on the exchange map.  
(4)PortThe term Port means the Port of Cascade Locks, Cascade Locks, Oregon.  
212.Land exchange, Port of Cascade Locks-Pacific Crest National Scenic Trail 
(a)Conveyance of landSubject to the provisions of this section, if the Port offers to convey to the United States all right, title, and interest of the Port in and to the non-Federal land, the Secretary shall, subject to valid existing rights, convey to the Port all right, title, and interest of the United States in and to the Federal land.  
(b)Compliance with existing lawExcept as otherwise provided in this section, the Secretary shall carry out the land exchange under this section in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).  
(c)Conditions on acceptance 
(1)TitleAs a condition of the land exchange under this section, title to the non-Federal land to be acquired by the Secretary under this section shall be acceptable to the Secretary.  
(2)Terms and conditionsThe conveyance of the Federal land and non-Federal land shall be subject to such terms and conditions as the Secretary may require.  
(d)Appraisals 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall select an appraiser to conduct an appraisal of the Federal land and non-Federal land.  
(2)RequirementsAn appraisal under paragraph (1) shall be conducted in accordance with nationally recognized appraisal standards, including— 
(A)the Uniform Appraisal Standards for Federal Land Acquisitions; and  
(B)the Uniform Standards of Professional Appraisal Practice.  
(e)Surveys 
(1)In generalThe exact acreage and legal description of the Federal land and non-Federal land shall be determined by surveys approved by the Secretary.  
(2)CostsThe responsibility for the costs of any surveys conducted under paragraph (1), and any other administrative costs of carrying out the land exchange, shall be determined by the Secretary and the Port.  
(f)Deadline for completion of land exchangeIt is the intent of Congress that the land exchange under this section shall be completed not later than 16 months after the date of enactment of this Act.  
CHunchback Mountain land exchange and boundary adjustment 
221.DefinitionsIn this subtitle: 
(1)CountyThe term County means Clackamas County, Oregon.  
(2)Exchange mapThe term exchange map means the map entitled Hunchback Mountain Land Exchange, Clackamas County, dated June 2006.  
(3)Federal landThe term Federal land means the parcel of land consisting of approximately 160 acres of National Forest System land in the Mount Hood National Forest identified as USFS Land to be Conveyed on the exchange map.  
(4)Non-Federal landThe term non-Federal land means the parcel of land consisting of approximately 160 acres identified as Land to be acquired by USFS on the exchange map.  
222.Hunchback Mountain land exchange 
(a)Conveyance of LandSubject to the provisions of this section, if the County offers to convey to the United States all right, title, and interest of the County in and to the non-Federal land, the Secretary shall, subject to valid existing rights, convey to the County all right, title, and interest of the United States in and to the Federal land.  
(b)Compliance with existing lawExcept as otherwise provided in this section, the Secretary shall carry out the land exchange under this section in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).  
(c)Conditions on acceptance 
(1)TitleAs a condition of the land exchange under this section, title to the non-Federal land to be acquired by the Secretary under this section shall be acceptable to the Secretary.  
(2)Terms and conditionsThe conveyance of the Federal land and non-Federal land shall be subject to such terms and conditions as the Secretary may require.  
(d)Appraisals 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall select an appraiser to conduct an appraisal of the Federal land and non-Federal land.  
(2)RequirementsAn appraisal under paragraph (1) shall be conducted in accordance with nationally recognized appraisal standards, including— 
(A)the Uniform Appraisal Standards for Federal Land Acquisitions; and  
(B)the Uniform Standards of Professional Appraisal Practice.  
(e)Surveys 
(1)In generalThe exact acreage and legal description of the Federal land and non-Federal land shall be determined by surveys approved by the Secretary.  
(2)CostsThe responsibility for the costs of any surveys conducted under paragraph (1), and any other administrative costs of carrying out the land exchange, shall be determined by the Secretary and the County.  
(f)Deadline for completion of land exchangeIt is the intent of Congress that the land exchange under this section shall be completed not later than 16 months after the date of enactment of this Act.  
223.Boundary adjustment 
(a)In generalThe boundary of the Mount Hood National Forest shall be adjusted to incorporate— 
(1)any land conveyed to the United States under section 222; and  
(2)the land transferred to the Forest Service by section 121(h)(1).  
(b)Additions to the National Forest SystemThe Secretary shall administer the land described in subsection (a)— 
(1)in accordance with— 
(A)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); and  
(B)any laws (including regulations) applicable to the National Forest System; and  
(2)subject to sections 103(c) and 121(d), as applicable.  
(c)Land and Water Conservation FundFor the purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the Mount Hood National Forest modified by this Act shall be considered to be the boundaries of the Mount Hood National Forest in existence as of January 1, 1965.  
DConditions on development of Federal land 
231.Improved natural disaster preparedness 
(a)Requirements applicable to the conveyance of Federal land 
(1)In generalAs a condition of each of the conveyances of Federal land under this title, the Secretary shall include in the deed of conveyance a requirement that applicable construction activities and alterations shall be conducted in accordance with— 
(A)nationally recognized building and property maintenance codes; and  
(B)nationally recognized codes for development in the wildland-urban interface and wildfire hazard mitigation.  
(2)Applicable lawTo the maximum extent practicable, the codes required under paragraph (1) shall be consistent with the nationally recognized codes adopted or referenced by the State or political subdivisions of the State.  
(3)EnforcementThe requirements under paragraph (1) may be enforced by the same entities otherwise enforcing codes, ordinances, and standards.  
(b)Compliance with codes on Federal landThe Secretary shall ensure that applicable construction activities and alterations undertaken or permitted by the Secretary on National Forest System land in the Mount Hood National Forest are conducted in accordance with— 
(1)nationally recognized building and property maintenance codes; and  
(2)nationally recognized codes for development in the wildland-urban interface development and wildfire hazard mitigation.  
(c)Effect on enforcement by States and political subdivisionsNothing in this section alters or limits the power of the State or a political subdivision of the State to implement or enforce any law (including regulations), rule, or standard relating to development or fire prevention and control.  
IIITribal provisions; planning and studies 
301.Transportation plan 
(a)In GeneralThe Secretary shall seek to participate in the development of an integrated, multimodal transportation plan developed by the Oregon Department of Transportation for the Mount Hood region to achieve comprehensive solutions to transportation challenges in the Mount Hood region— 
(1)to promote appropriate economic development;  
(2)to preserve the landscape of the Mount Hood region; and  
(3)to enhance public safety.  
(b)Issues To Be addressedIn participating in the development of the transportation plan under subsection (a), the Secretary shall seek to address— 
(1)transportation alternatives between and among recreation areas and gateway communities that are located within the Mount Hood region;  
(2)establishing park-and-ride facilities that shall be located at gateway communities;  
(3)establishing intermodal transportation centers to link public transportation, parking, and recreation destinations;  
(4)creating a new interchange on Oregon State Highway 26 located adjacent to or within Government Camp;  
(5)designating, maintaining, and improving alternative routes using Forest Service or State roads for— 
(A)providing emergency routes; or  
(B)improving access to, and travel within, the Mount Hood region;  
(6)the feasibility of establishing— 
(A)a gondola connection that— 
(i)connects Timberline Lodge to Government Camp; and  
(ii)is located in close proximity to the site of the historic gondola corridor; and  
(B)an intermodal transportation center to be located in close proximity to Government Camp;  
(7)burying power lines located in, or adjacent to, the Mount Hood National Forest along Interstate 84 near the City of Cascade Locks, Oregon; and  
(8)creating mechanisms for funding the implementation of the transportation plan under subsection (a), including— 
(A)funds provided by the Federal Government;  
(B)public-private partnerships;  
(C)incremental tax financing; and  
(D)other financing tools that link transportation infrastructure improvements with development.  
302.Mount Hood National Forest stewardship strategy 
(a)In generalThe Secretary shall prepare a report on, and implementation schedule for, the vegetation management strategy (including recommendations for biomass utilization) for the Mount Hood National Forest being developed by the Forest Service.  
(b)Submission to Congress 
(1)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit the report to— 
(A)the Committee on Energy and Natural Resources of the Senate; and  
(B)the Committee on Natural Resources of the House of Representatives.  
(2)Implementation scheduleNot later than 1 year after the date on which the vegetation management strategy referred to in subsection (a) is completed, the Secretary shall submit the implementation schedule to— 
(A)the Committee on Energy and Natural Resources of the Senate; and  
(B)the Committee on Natural Resources of the House of Representatives.  
303.Local and tribal relationships 
(a)Management plan 
(1)In generalThe Secretary, in consultation with Indian tribes with treaty-reserved gathering rights on land encompassed by the Mount Hood National Forest and in a manner consistent with the memorandum of understanding entered into between the Department of Agriculture, the Bureau of Land Management, the Bureau of Indian Affairs, and the Confederated Tribes of the Warm Springs Reservation of Oregon, dated April 25, 2003, as modified, shall develop and implement a management plan that meets the cultural foods obligations of the United States under applicable treaties, including the Treaty with the Tribes of Middle Oregon of June 25, 1855 (12 Stat. 963).  
(2)EffectThis subsection shall be considered to be consistent with, and is intended to implement, the gathering rights reserved by the treaty described in paragraph (1).  
(b)Savings provisions regarding relations with Indian tribes 
(1)Treaty RightsNothing in this Act alters, modifies, enlarges, diminishes, or extinguishes the treaty rights of any Indian tribe, including the off-reservation reserved rights established by the Treaty with the Tribes of Middle Oregon of June 25, 1855 (12 Stat. 963).  
(2)Tribal LandNothing in this Act affects land held in trust by the Secretary of the Interior for Indian tribes or individual members of Indian tribes or other land acquired by the Army Corps of Engineers and administered by the Secretary of the Interior for the benefit of Indian tribes and individual members of Indian tribes.  
304.Recreational uses 
(a)Mount Hood National Forest Recreational Working GroupThe Secretary may establish a working group for the purpose of providing advice and recommendations to the Forest Service on planning and implementing recreation enhancements in the Mount Hood National Forest.  
(b)Consideration of conversion of forest roads to recreational usesIn considering a Forest Service road in the Mount Hood National Forest for possible closure and decommissioning after the date of enactment of this Act, the Secretary, in accordance with applicable law, shall consider, as an alternative to decommissioning the road, converting the road to recreational uses to enhance recreational opportunities in the Mount Hood National Forest.  
(c)Improved trail access for persons with disabilitiesThe Secretary, in consultation with the public, may design and construct a trail at a location selected by the Secretary in Mount Hood National Forest suitable for use by persons with disabilities.  
 
